                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:18-CV-00171-KS

RAY EDWARD DELIAS,                        )
                                          )
               Plaintiff,                 )
                                          )
       v.                                 )                 ORDER
                                          )
NANCY A. BERRYHILL,                       )
Acting Commissioner for                   )
Social Security,                          )
                                          )
               Defendant.                 )
                                          )
__________________________________________)

       Pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing the Commissioner’s decision with remand in Social Security actions under sentence

four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), and upon consideration of

Defendant’s unopposed request to remand this cause for further administrative action, the Court

hereby reverses Defendant’s decision under sentence four of 42 U.S.C. § 405(g) and remands the

case to Defendant for further administrative action. See Shalala v. Schaefer, 509 U.S. 292

(1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991).
                        3rd
       SO ORDERED this _______ day of October, 2018.




                                             ________________________________________
                                             __
                                              _________
                                                     ______
                                                     __   _ ___________
                                                          __           _ _______________
                                                                                      _
                                             KIMBERLY
                                             K
                                             KI MBERLY   Y A. SWANK
                                             United
                                             U  i dS States M
                                                            Magistrate
                                                               i       JJudge
                                                                          d
